DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see amendment, filed December 3, 2020, with respect to the rejection(s) of claim(s) 1, 2, 4, and 14 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jamieson (WO 2009/061904) in view of McCullough et al., (Nucleic Acids Research, 2005, Vol. 33 No. 11).
With respect to the rejections under 35 U.S.C. 112(b), Applicant has argued that the phrase “plural kinds of peptides” refers to peptides having different sequences obtained by protease digestion of the variants. The Examiner contends that one of ordinary skill in the art can interpret “plural kinds of peptides” in various ways, thus the phrase is indefinite as “plural kinds of peptides” can have multiple meanings.  For example, the peptides can be classified by length, amino acid composition, or the types of proteins in which the peptide is incorporated, all of which can be construed as plural kinds of peptides.  The Examiner suggests Applicant amend the phrase to --a plurality of peptides-- to clarify the limitation in question.  Also, it is unclear what Applicant regards as designing peptides obtained by protease digestion.  The Examiner is unable to determine if Applicant is selecting peptides from the protease digest, or if Applicant is forming (designing) the peptides in a separate process step to be utilized in the claimed method.
With respect to the prior art rejection, Applicant has argued that reference to Jamieson does not anticipate amended claim 1 because the reference does not recite detecting splicing .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, the limitation “designing peptides obtained by protease digestion” is unclear as the Examiner is unable to determine if Applicant is selecting specific peptides from the protease digest, or if Applicant is individually making/forming (designing) the peptides in a separate process step.  For the purposes of examination, the Examiner will read any peptides obtained by protease digestion as the claimed designed peptides.  Additionally, the phrase “associated with” is unclear as it does not denote a specific relationship between the splicing variants and production of new blood vessels or growth of vascular endothelial cells.  As such, the Examiner is unable to determine the metes and bounds with respect to how the splicing variants are “associated with” production of new blood vessels or growth of vascular endothelial 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-6, and 14-17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Mamieson (WO 2009/061904) in view of McCullough et al., (Nucleic Acids Research, 2005, Vol, 33 No. 11).
Regarding claims 1, 4, and 14, Jamieson teaches a mass spectrometry assay for determining protein variants in a sample comprising adding at least one internal standard peptide corresponding to each target protein in the sample (paragraph 0028), subjecting the sample to protease digestion (paragraph 0028), detecting peptides specific for each protein variant using the internal standards (paragraphs 0010, 0028-0030), and determining the level of each of the target proteins by mass spectrometry (paragraphs 0010, 0028-0030) wherein VEGF-A is listed as one of the proteins subjected to the process.  The Examiner notes that the claim is being read in light of the rejection under 35 U.S.C. 112(b) wherein the Examiner is unable to determine what Applicant regards as “designing peptides,” and contends that the internal standards of Jamieson reads on the designed peptides.  Furthermore, the Examiner notes that by teaching at least one internal standard peptide corresponding to each target protein, reference to Jamieson meets the limitations of detecting two or more proteins in a sample, but do not explicitly teach detecting splicing variants produced by alternative splicing.
McCullough et al., teach high throughput alternative splicing quantification with MALDI mass spectrometry wherein VEGF splice variants 121, 145, 165,183, 189, and 206 are determined within a sample (VEGF variant analysis, page 6, figure 5).  The Examiner notes that the splice variants of McCullough et al., correspond to the SEQ ID NO’s recited in claims 5, 6, and 15-17.  McCullough et al., teach that VEGF plays a crucial role in angiogenesis, and is an important factor in tumorigenesis in major types of cancer (VEGF variant analysis, page 6).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Jamieson wherein VEGF splicevariants 121, 145, 165, 183, 189, and 206 are analyzed in order to determine splice variants for proteins involved in tumorigenesis and to create variant profiles for cancer markers as taught by McCullough et al. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DWAN A GERIDO/Examiner, Art Unit 1797                                                                                                                                                                                                        
/BRIAN R GORDON/Primary Examiner, Art Unit 1798